—Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered January 16, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Under the circumstances, the probative value of the evidence of uncharged contemporaneous narcotics sales substantially outweighed the risk of prejudice to defendant (People v Alvino, 71 NY2d 233; see also, People v Pressley, 216 AD2d 202, lv denied 86 NY2d 800). Concur—Sullivan, J. P., Rosenberger, Wallach, Nardelli and Colabella, JJ.